              Case 2:20-cr-00032-JCC Document 220 Filed 09/17/21 Page 1 of 7



1

2

3

4                                                                   The Honorable John C. Coughenour
5

6                                  UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF WASHINGTON
7                                           AT SEATTLE
8
     UNITED STATES OF AMERICA,                              Case No. CR20-032 JCC
9
                     Plaintiff,
                                                            DEFENDANT’S MOTION IN LIMINE
10
             v.                                             TO EXCLUDE EVIDENCE UNDER FRE
                                                            404(b)
11
     KALEB COLE
12
                     Defendant.
13

14           Defendant, Kaleb Cole, by undersigned counsel, moves the Court in limine to exclude

15   items bearing white supremacist symbols, and to exclude evidence alluding to Mr. Cole’s Extreme

16   Risk Protection Order.
17      I.        Introduction
18
             In its Exhibit List, the government notes its intent to introduce several pieces of evidence
19
     linking Mr. Cole to white supremacist items obtained from his residence. Specifically, the
20
     government intends to introduce multiple pictures of a flag bearing the alleged Atomwaffen
21
     symbol, a Nazi flag, Atomwaffen patches, and skull masks. In total, the government intends to
22
     introduce at least nine pieces of evidence to link Mr. Cole to such items. The Court should exclude
23
     such evidence under Federal Rules of Evidence 403 and 404(b). Additionally, in its proposed
24
     Exhibit List, the government seeks to introduce evidence relating to an Extreme Risk Protection
25

     Order Mr. Cole was named in a year prior to the indictment in this case. Particularly, the
      DEFENDANT’S MOTION IN LIMINE TO EXCLUDE                           BLACK & ASKEROV, PLLC
      EVIDENCE UNDER FRE 404(b)
                                                                     705 Second Avenue, Suite 1111
      (Kaleb Cole; No. CR20-032 JCC)- 1
                                                                           Seattle, WA 98104
                                                                   206.623.1604 | Fax: 206.658.2401
                  Case 2:20-cr-00032-JCC Document 220 Filed 09/17/21 Page 2 of 7



1    government seeks to introduce a King 5 Article 1 regarding seizure of weapons from Mr. Cole one
2    year prior to the indictment in this case. This evidence is also inadmissible under Fed. R. Evid.
3
     404(b) and Fed. R. Evid. 403.
4
           II.      Evidence concerning white-supremacist items recovered from Mr. Cole’s
5                   residence should be excluded under Rule 404(b).

6                Rule 404(b) prohibits the admission of a defendant’s prior convictions, wrongs, or other

7    acts to prove the defendant acted in conformity therewith. Fed. R. Evid. 404(b). The Ninth Circuit

8    generally disfavors “other act” evidence. United States v. Vizcarra-Martinez, 66 F.3d 1006, 1013-
9
     1014 (9th Cir. 1995). The purpose of rule 404(b) is to prevent individuals from being convicted
10
     simply based on their past actions. United States v.Bradley, 5 F.3d 1317, 1320 (9th Cir.1993). A
11
     “defendant must be tried for what he did, not for who he is.” Id. Thus, “guilt or innocence of the
12
     accused must be established by evidence relevant to the particular offense being tried, not by
13
     showing that the defendant has engaged in other acts of wrongdoing.” Id. The government carries
14
     the burden of showing that 404(b) evidence is relevant to an issue in the case beyond the
15
     defendant’s character.
16

17               The Ninth Circuit applies a four-part test to determine the admissibility of evidence under

18   404(b): (1) the evidence must prove a material element of the offense for which the defendant is

19   now charged; (2) in certain cases, the other conduct must be similar to the charged conduct; (3)

20   proof of the other conduct must be based upon sufficient evidence; and (4) the other conduct must
21   not be too remote in time. United States v. Cox, 963 F.3d 915, 924 (9th Cir. 2020). However,
22
     under rule 404(b)(2), evidence of other crimes, wrongs, or acts may be admissible to prove
23

24
     1
      Chris Ingalls, AR-15 ‘ghost gun’ parts seized from neo-Nazi leader in Snohomish County, King
25   5 (Nov. 6, 2019), https://www.king5.com/article/news/investigations/ar-15-ghost-gun-parts-
     seized-from-neo-nazi-leader-in-snohomish-county/281-dc4bb686-2621-4dc3-9ef6-
     d66c7c44e156.
         DEFENDANT’S MOTION IN LIMINE TO EXCLUDE                           BLACK & ASKEROV, PLLC
         EVIDENCE UNDER FRE 404(b)
                                                                        705 Second Avenue, Suite 1111
         (Kaleb Cole; No. CR20-032 JCC)- 2
                                                                              Seattle, WA 98104
                                                                      206.623.1604 | Fax: 206.658.2401
              Case 2:20-cr-00032-JCC Document 220 Filed 09/17/21 Page 3 of 7



1    “motive, opportunity, intent, preparation, plan, knowledge, identity, or absence of mistake or
2    accident.” 404(b)(2). Even if evidence is admissible under rule 404(b)(2), a Court may exclude
3
     the evidence under rule 403.
4
            The Court should exclude the Atomwaffen flags and patches, the “military-style jacket,”
5
     the Nazi flag, and the skull masks the government seeks to introduce as inadmissible under Fed.
6
     R. Evid. 404(b). The government contends that these items will be offered to prove “Cole’s
7
     affiliation with AWD” and his alleged motive in committing the offenses. Despite this argument,
8
     such evidence is impermissible character evidence under rule 404(b).
9
            Evidence merely showing that Mr. Cole owns items displaying white supremacist-related
10

11   symbols does not prove a material element of the offense. First, “affiliation” with an organization

12   is not a permissible use of evidence listed under 404(b)(2). “Membership in an organization does

13   not reasonably lead to any inference as to the conduct of a member on a given occasion.” Spivey

14   v. Rocha, 194 F.3d 971, 978 (9th Cir. 1999) (quoting In re Wing Y, 67 Cal. App. 3d 69, 78 (1977)).
15
     Second, the government has not provided sufficient evidence showing that the items found belong
16
     to Mr. Cole at all. Mr. Cole was one of a few people staying at the residence where the items
17
     were found. Many of the items were found in common areas of the residence. For these reasons,
18
     evidence offered only to show Mr. Cole’s alleged white supremacist affiliation is not admissible
19
     “other acts” evidence under Rule 404(b).
20
            Additionally, the items do not prove motive under 404(b)(2), as the government suggests.
21
     Living in a house containing paraphernalia associated with a certain organization does not lead to
22

23
     the conclusion that every person in the household is a member of the organization. Even if the

24   items were enough to show that Mr. Cole was a member of the organization, membership alone

25   does not “reasonably lead to any inference as to the conduct” of a Mr. Cole on a particular


      DEFENDANT’S MOTION IN LIMINE TO EXCLUDE                          BLACK & ASKEROV, PLLC
      EVIDENCE UNDER FRE 404(b)
                                                                    705 Second Avenue, Suite 1111
      (Kaleb Cole; No. CR20-032 JCC)- 3
                                                                          Seattle, WA 98104
                                                                  206.623.1604 | Fax: 206.658.2401
                Case 2:20-cr-00032-JCC Document 220 Filed 09/17/21 Page 4 of 7



1    occasion. The evidence’s only purpose is to damage Mr. Cole’s character by showing that he
2    holds certain ideologies—ideologies that are generally abhorred by the public, and quite possibly
3
     members of the jury. Therefore, the Court should exclude the above listed evidence as
4
     inadmissible under rule 404(b).
5
        III.      Evidence concerning white supremacist items found in Mr. Cole’s residence is
6                 inadmissible under Rule 403 because its probative value is substantially
                  outweighed by unfair prejudice and is needlessly cumulative.
7
               Even if the Court finds the items found in Mr. Cole’s residence admissible under 404(b),
8
     the Court may still determine the evidence is inadmissible if the probative value is substantially
9
     outweighed by the prejudicial impact or by the danger of needlessly presenting cumulative
10

11   evidence. Fed. R. Evid. 403. Unfair prejudice means “an undue tendency to suggest decision on

12   an improper basis, commonly . . . and emotional one.” United States v. Allen, 341 F.3d 870 (9 th

13   Cir, 2003). “Evidence that [an individual] holds white-supremacist and anti-Semitic views is

14   likely to be unduly prejudicial if it extends beyond explaining references to alleged threats.”
15
     United States v. Hunt, ___ F. Supp. 3d ___ (E.D.N.Y. 2021). The government intends to introduce
16
     at least nine photos of items found in Mr. Cole’s residence, including several flags bearing the
17
     alleged Atomwaffen logo, a Nazi flag, several patches alleged bearing the Atomwaffen logo, and
18
     skull masks. Introduction of these items would be highly prejudicial to Mr. Cole, to a degree that
19
     outweighs any probative value the evidence might have.
20
               A Court may also exclude evidence if it is needlessly cumulative under Fed. R. Evid. 403.
21
     Evidence is cumulative where it has little incremental value. United States v. Miguel, 87 Fed.
22

23
     Appx. 67, 68 (9th Cir. 2004). If it is the government’s intention to introduce these items to link

24   Mr. Cole to white supremacy, the government need not introduce each and every piece of evidence

25   to prove its point. Introducing each piece of evidence linking Mr. Cole to white supremacy is


      DEFENDANT’S MOTION IN LIMINE TO EXCLUDE                           BLACK & ASKEROV, PLLC
      EVIDENCE UNDER FRE 404(b)
                                                                     705 Second Avenue, Suite 1111
      (Kaleb Cole; No. CR20-032 JCC)- 4
                                                                           Seattle, WA 98104
                                                                   206.623.1604 | Fax: 206.658.2401
                  Case 2:20-cr-00032-JCC Document 220 Filed 09/17/21 Page 5 of 7



1    needlessly cumulative because the evidence is offered for the same purpose and has little
2    incremental value. The Court should therefore exclude the items.
3
           IV.      The government should exclude evidence pertaining to the Extreme Risk
4
                    Protection Order because it is inadmissible other acts evidence and is highly
                    prejudicial.
5
                 The government intends to introduce evidence that Mr. Cole was subject to an Extreme
6
     Risk Protection Order (“ERPO”) as a basis for linking Mr. Cole with the moniker
7
     पकजबतचषथबल. Specifically, the government seeks to introduce several chat messages, a King
8

9    5 article2, and the ERPO itself.

10               Evidence pertaining to the ERPO consists of inadmissible “other acts” evidence. Evidence

11   that Mr. Cole was named in an Extreme Risk Protection Order in 2019 has no bearing on whether

12   he committed the alleged acts in this case. By presenting the jury with evidence that Mr. Cole
13   was served with the ERPO and had weapons seized, the government attempts to establish Mr.
14
     Cole’s guilt or innocence of by showing that police seized weapons from Mr. Cole in the past.
15
     This is the precise situation that 404(b) seeks to prevent. Even if the ERPO evidence is limited to
16
     the purpose of proving identity, as the government contends, juror exposure to the ERPO
17
     information at all presents a significant possibility that jurors would form a negative opinion of
18
     Mr. Cole based on past events. Therefore,the Court should prohibit introduction of the ERPO
19
     evidence.
20

21
                 Even if the Court believes that the ERPO evidence is admissible under rule 404(b), the

22   Court should conclude the evidence is inadmissible because it is highly prejudicial under rule 403.

23

24
     2
25     The government has indicated it plans to redact portions of the article, but the defense has not
     yet seen the proposed redactions. The defense may raise an additional objection to the article as
     inadmissible hearsay upon review of the proposed exhibit.
         DEFENDANT’S MOTION IN LIMINE TO EXCLUDE                          BLACK & ASKEROV, PLLC
         EVIDENCE UNDER FRE 404(b)
                                                                       705 Second Avenue, Suite 1111
         (Kaleb Cole; No. CR20-032 JCC)- 5
                                                                             Seattle, WA 98104
                                                                     206.623.1604 | Fax: 206.658.2401
               Case 2:20-cr-00032-JCC Document 220 Filed 09/17/21 Page 6 of 7



1    Exposure to the ERPO information would create a significant likelihood that jurors would form
2    negative opinions of Mr. Cole. The simple knowledge that someone is the subject of an ERPO is
3
     likely to lead jurors to the conclusion that the person is dangerous or threatening. Knowledge of
4
     the ERPO heightens the risk that the jurors will decide based on their emotion, rather than the
5
     facts of the matter at issue. Therefore, the Court should exclude all evidence relating to the ERPO
6
     as prejudicial.
7
              The King 5 article is particularly prejudicial. It is entitled “AR-15 ‘ghost gun’ parts seized
8
     from neo-Nazi leader in Snohomish County” and it describes how police seized weapons from
9
     Mr. Cole as the result of an ERPO entered in 2019. The article includes several extremely
10

11   prejudicial statements, photographs, and videos. The article states that “Cole poses a serious

12   threat to public safety,” and shows photos of Mr. Cole holding weapons, and includes two

13   videos—one describing “ghost guns” and another showing footage of individuals using weapons.

14   These words, photos, and videos are substantially likely to prejudice Mr. Cole in the eyes of the
15
     jurors. Even if portions of the article are redacted for the jury, introduction of the article is still
16
     highly prejudicial. The article’s title itself is inflammatory, using emotion-invoking language
17
     such as “AR-15” and “neo-Nazi” when referring to Mr. Cole. The article should be excluded
18
     under rule 403.
19
         V.      Conclusion
20
              For the foregoing reasons, the defense respectfully requests that the court exclude at trial
21
     the various flags, patches, jackets, and masks the government seeks to introduce. Additionally,
22

23
     the defense asks the Court exclude evidence relating to the Extreme Risk Protection Order,

24   including the King 5 article.

25



      DEFENDANT’S MOTION IN LIMINE TO EXCLUDE                             BLACK & ASKEROV, PLLC
      EVIDENCE UNDER FRE 404(b)
                                                                       705 Second Avenue, Suite 1111
      (Kaleb Cole; No. CR20-032 JCC)- 6
                                                                             Seattle, WA 98104
                                                                     206.623.1604 | Fax: 206.658.2401
           Case 2:20-cr-00032-JCC Document 220 Filed 09/17/21 Page 7 of 7



1         Respectfully submitted this 17th day of September, 2021.
2                                             BLACK & ASKEROV, PLLC
3

4
                                              Christopher Black, WSBA No. 31744
5                                             Email: chris@blacklawseattle.com
6
                                              s/ Teymur Askerov
7
                                              Teymur Askerov, WSBA No. 45391
8
                                              Email: tim@blacklawseattle.com

9                                             Attorneys for Kaleb Cole
                                              705 Second Avenue, Suite 1111
10                                            Seattle, WA 98104
                                              Phone:         206.623.1604
11                                            Fax:           206.658.2401

12

13

14

15

16

17

18

19

20

21

22

23

24

25



     DEFENDANT’S MOTION IN LIMINE TO EXCLUDE                       BLACK & ASKEROV, PLLC
     EVIDENCE UNDER FRE 404(b)
                                                                705 Second Avenue, Suite 1111
     (Kaleb Cole; No. CR20-032 JCC)- 7
                                                                      Seattle, WA 98104
                                                              206.623.1604 | Fax: 206.658.2401
